      8:19-cr-00409-MDN Doc # 24 Filed: 05/26/20 Page 1 of 1 - Page ID # 80



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR409

        vs.
                                                                     ORDER
JORDAN COOK,

                      Defendant.


       Defendant Jordan Cook is ordered to report to the Office of the U.S. Marshal for
processing, 111 South 18 th Plaza, Basement Suite 6, Omaha, Nebraska, at 9:00 a.m. on June 8,
2020.

       IT IS SO ORDERED.

       Dated this 26th day of May, 2020.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
